DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: the abbreviations BMS, as used in the cited claim, need to be fully defined at least once.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating a judicial exception into a practical application or provide an inventive concept. 
Claim 1 recites "A blower system comprising:
a control and operating unit to control at least two blowers;
at least one Mesh Access Point in wireless or wired contact with the control and operating unit, the Mesh Access Point being designed to construct a Mesh network such that at least one of the blowers is in wireless or wired Mesh connection with the Mesh Access Point and each of the at least two blowers is able to be connected to at least one further blower in a wireless or wired manner in order to transmit data between the blowers and the control and operating unit”. These steps are similar in concept and ideas that have been identified as abstract idea under the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019. Claims 2-0 recite substantially similar concept to claim 1 which and do not include additional elements that would integrate a judicial exception into a practical application or provide an inventive concept. Therefore, claims 1-9 fail to recite statutory subject matter under 35 U.S.C. 101.

Analysis
The Examiner applies the framework as set forth by the 2019 Revised Patent Subject Matter for determining whether claim 1 is directed to patent-eligible subject matter.
Step one: Are the claims at issue directed to process, machine, manufacture or composition of matter?
Claim 1 recites “A blower system comprising:
a control and operating unit to control at least two blowers;
at least one Mesh Access Point in wireless or wired contact with the control and operating unit, the Mesh Access Point being designed to construct a Mesh network such that at least one of the blowers is in wireless or wired Mesh connection with the Mesh Access Point and each of the at least two blowers is able to be connected to at least one further blower in a wireless or wired manner in order to transmit data between the blowers and the control and operating unit”, is related to a system, which is a statutory category of invention (Step 1: YES).
Step 2A-Prong 1: Are the claims at issue directed to law of nature, a natural phenomenon, or an abstract idea (judicial recognized exception)?
The claim recites the limitation of “a control and operating unit to control at least two blowers” and “at least one Mesh Access Point in wireless or wired contact with the control and operating unit, the Mesh Access Point being designed to construct a Mesh network such that at least one of the blowers is in wireless or wired Mesh connection with the Mesh Access Point and each of the at least two blowers is able to be connected to at least one further blower in a wireless or wired manner in order to transmit data between the blowers and the control and operating unit”. These limitations, as drafted, is related to the different components of a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one Mesh Access Point in wireless or wired contact with the control and operating unit, the Mesh Access Point being designed to construct a Mesh network such that at least one of the blowers is in wireless or wired Mesh connection with the Mesh Access Point and each of the at least two blowers is able to be connected to at least one further blower in a wireless or wired manner in order to transmit data between the blowers and the control and operating unit” nothing in the claim element precludes the step from practically being performed in the mind. The mere nominal recitation of a generic “mesh access points” and “plurality of blowers” do not take the claim limitation out of the Step 2A-Prong 1: Yes).
Step 2A-Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The claim does not recite any additional elements other than describing the plurality of blowers and a mesh access point. The system is recited at a high level of generality (i.e., as a general means constructing a mesh network of blowers), which is a form of insignificant activity. The limitation(s) is/are no more than mere instructions to apply the exception using a generic computer component (the mesh access point). Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A-Prong 2: No).
Step 2B: does the claim provides an inventive concept?
As discussed with respect to Step 2A Prong Two, the elements in the claim amounts to no more than mere instructions to apply the exception using a generic network component (i.e., a mesh access point). 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic network component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Thus, the claim is ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
Claims 1-3, 5-8 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humm, US 2017/0048189 A1 (Humm hereinafter), in view of Novali et al., EP 1,826,498 A1 (Novali hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Humm discloses a blower system (The present invention concerns a method for the configuration of a network with network addresses, wherein the network consists of at least one central computer and a plurality of fans; see Humm, abstract) comprising:
a control and operating unit to control at least two blowers (The network 10 consisting in this embodiment of a central computer 20 with a central control unit 21 as well as a plurality of fans 30 (on which only four are shown), which have been installed at distributed positions in the building 100; see Humm, paragraph [0040]);
at least one Mesh Access Point in wireless or wired contact with the control and operating unit (A first aspect of the present invention therefore concerns a network consisting of at least one central computer and a plurality of FFUs or fans, which are can communicate with or are connected across a common bus system preferably wired and/or wirelessly to the central computer; see Humm, paragraph [0023]), 
Regarding claim 12, Humm discloses a method for operating a blower system having a plurality of blowers (The present invention concerns a method for the configuration of a network with network addresses, wherein the network consists of at least one central computer and a plurality of fans; see Humm, abstract) and having a control and operating unit that controls the blower system (The network 10 consisting in this embodiment of a central computer 20 with a central control unit 21 as well as a plurality of fans 30 (on which only four are shown), which have been installed at distributed positions in the building 100; see Humm, paragraph [0040]), 
Humm does not explicitly discloses the following features.
Regarding claim 1, the Mesh Access Point being designed to construct a Mesh network such that at least one of the blowers is in wireless or wired Mesh connection with the Mesh Access Point and each of the at least two blowers is able to be connected to at least one further blower in a wireless or wired manner in order to transmit data between the blowers and the control and operating unit.
Regarding claim 12, wherein the blower system comprises at least one Mesh Access Point that is connected to the control and operating unit, which is designed to form a Mesh network with the blowers, the method comprising:
A1 constructing the Mesh network by:
i) connecting the blower to the Mesh Access Point via a first data connection path if the blower is disposed within a Mesh transmitting and receiving range of the Mesh Access Point; or
ii) connecting the blower via a second data connection path to a further blower, which is connected to the Mesh Access Point and arranged within the Mesh transmitting and receiving range of the Mesh Access Point, when the blower is disposed outside the Mesh transmitting and receiving range of the Mesh Access Point and within a transmitting and receiving range of the further blower; and
B1 constructing the Mesh network and transmitting the data between the blower and the control and operating unit via one of the data connection paths.
In the same field of endeavor (i.e., the communication system) Novali
 discloses a method related to a network of wireless fan coils that comprises the following features.
Regarding claim 1 the Mesh Access Point being designed to construct a Mesh network such that at least one of the blowers is in wireless or wired Mesh connection with the 
Regarding claim 12, wherein the blower system comprises at least one Mesh Access Point that is connected to the control and operating unit (The fan coil B which is given the synchronization task transmits the synchronization information (timestamp) to all the other type B nodes, again according to a mesh architecture; see Novali, paragraph [0052]), which is designed to form a Mesh network with the blowers (each of said fan coils being provided with a respective wireless communications means for bidirectional communication with the other fan coils of the network and being further provided with a memory which contains instructions for exchanging messages with the nodes of the network according to a mesh-type logic by way of the wireless communications means; see Novali, paragraph [0009]), the method comprising:
A1 constructing the Mesh network by:
i) connecting the blower to the Mesh Access Point via a first data connection path if the blower is disposed within a Mesh transmitting and receiving range of the Mesh Access Point (A communications network for air-conditioning systems, comprising a plurality of fan coils (B) which correspond to respective wireless nodes of the network each of the fan coils being provided with a respective wireless communications means (12) for bidirectional communication with the other fan coils (B) of the network and being further provided with a memory which contains instructions for exchanging messages with the nodes of the network according to a mesh-type logic by way of the wireless communications means; see Novali, abstract. Also see paragraph [0050], “The information related to the components of the network, together with other information which configure operation (filters, associations, operating modes) are then collected in the static part of the common database and are reported to all type A and B devices of 
ii) connecting the blower via a second data connection path to a further blower, which is connected to the Mesh Access Point and arranged within the Mesh transmitting and receiving range of the Mesh Access Point, when the blower is disposed outside the Mesh transmitting and receiving range of the Mesh Access Point and within a transmitting and receiving range of the further blower; and
B1 constructing the Mesh network and transmitting the data between the blower and the control and operating unit via one of the data connection paths (As is known, in mesh networks each node can send and receive messages from another node in its vicinity and can further act as a router in order to send received messages to a nearby node; see Novali, paragraph [0030]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Novali regarding a network of wireless fan coils into the method related to a central computer controlling plurality of fans of Humm. The motivation to do so is to provide a method for devising a communications network architecture which simplifies the installation, upgrading or modification of air-conditioning systems (see Novali, paragraphs [0001] and [0006]).
Regarding claim 2, Humm further discloses wherein the blowers are wirelessly connected to each other (A first aspect of the present invention therefore concerns a network consisting of at least one central computer and a plurality of FFUs or fans, which are can communicate with or are connected across a common bus system 
Regarding claim 8, Humm further discloses wherein the controller is assigned an RFID tag having a memory for storing an identification address and having a transmitting and receiving unit for transmitting and receiving the identification address (The present invention concerns a method for the configuration of a network with network addresses, wherein the network consists of at least one central computer and a plurality of fans, which can communicate via a bus system in wired and/or wireless manner with the central computer, wherein each fan has a rewritable memory and a RFID interface for communication with a preferably mobile communications device; see Humm, abstract).
Regarding claims 3, 5-7, and 13-15, Humm does not explicitly discloses the following features.
Regarding claim 3, wherein a plurality of Mesh Access Points with a Mesh transmitting and receiving range are provided, which are arranged in relation to one another in such a way that their Mesh transmitting and receiving ranges overlap.
Regarding claim 5, wherein a further blower, which is adjacent to one of the blowers and disposed within the same Mesh transmitting and receiving range, is formed as an intermediary blower, which is connected to the blower and serves as a data node.
Regarding claim 6, further comprising a controller having a memory and a network interface in order to transmit data stored in the memory,
wherein the controller is designed to form a Mesh network with a Mesh Access Point for the wireless or wired connection between the blower and a further blower of the blower system and/or for the wireless or wired Mesh connection between the Mesh Access Point and the blower.
Regarding claim 7, wherein the network interface is designed as a WIFI interface or as an Ethernet interface.
Regarding claim 13, wherein, within the Mesh transmitting and receiving range, at least one intermediary blower serving as a data node is arranged, which is connectable with the Mesh Access Point having a first transmission strength and is connectable with the blower having a second transmission strength, and that step A1 comprises the additional step:
forming the first data connection path by connecting the intermediary blower to the blower and the Mesh Access Point.
Regarding claim 14, further comprising:
disconnecting the connection between the blower and a blower of the blower system to be removed or deactivated; and
refreshing the Mesh network based on the steps A1 and B1.
Regarding claim 15, further comprising:

refreshing the Mesh network based on the steps A1 and B1.
In the same field of endeavor (i.e., the communication system) Novali
 discloses a method related to a network of wireless fan coils that comprises the following features.
Regarding claim 3, wherein a plurality of Mesh Access Points with a Mesh transmitting and receiving range are provided (The network according to the invention is classified as WPAN (Wireless Personal Area Network) and preferably the wireless means of communication used in the different nodes are selected so as to be able to transmit up to a distance of approximately 50 meters; see Novali, paragraph [0028]), which are arranged in relation to one another in such a way that their Mesh transmitting and receiving ranges overlap (As is known, in mesh networks each node can send and receive messages from another node in its vicinity and can further act as a router in order to send received messages to a nearby node; see Novali, paragraph [0030]. Also see Fig. 4 which shows overlapping coverages of nodes B and B1 etc.).
Regarding claim 5, wherein a further blower, which is adjacent to one of the blowers and disposed within the same Mesh transmitting and receiving range (As is known, in mesh networks each node can send and receive messages from another node in its vicinity and can further act as a router in order to send received messages to a nearby node; see Novali, paragraph [0030]), is formed as an intermediary blower, which is connected to the blower and serves as a data node (By means of the forwarding process, a wireless data packet can be sent to the destination indicated therein by passing via intermediate nodes which have reliable communication links. Moreover, if 
Regarding claim 6, further comprising a controller having a memory and a network interface in order to transmit data stored in the memory (each of said fan coils being provided with a respective wireless communications means for bidirectional communication with the other fan coils of the network and being further provided with a memory which contains instructions for exchanging messages with the nodes of the network according to a mesh-type logic by way of the wireless communications means; see Novali, paragraph [0009]),
wherein the controller is designed to form a Mesh network with a Mesh Access Point for the wireless or wired connection between the blower and a further blower of the blower system and/or for the wireless or wired Mesh connection between the Mesh Access Point and the blower (The peculiarity of the invention consists in that said wireless network is configured so as to work as a mesh network … As is known, in mesh networks each node can send and receive messages from another node in its vicinity and can further act as a router in order to send received messages to a nearby node; see Novali, paragraphs [0029]-[0030]).
Regarding claim 7, wherein the network interface is designed as a WIFI interface or as an Ethernet interface (The logic units of all the nodes of the network according to the invention are preferably configured according to the IEEE 802.15.4 standard, so as to ensure low electric power consumption and longer life of the batteries of the network devices such as the sensing unit C or the adjustment device A; see Novali, paragraph [0039]).
Regarding claim 13, wherein, within the Mesh transmitting and receiving range (The network according to the invention is classified as WPAN (Wireless Personal Area Network) and preferably the wireless means of communication used in the different nodes are selected so as to be able to transmit up to a distance of approximately 50 meters; see Novali, paragraph [0028]), at least one intermediary blower serving as a data node is arranged (As is known, in mesh networks each node can send and receive messages from another node in its vicinity and can further act as a router in order to send received messages to a nearby node; see Novali, paragraph [0030]), which is connectable with the Mesh Access Point having a first transmission strength and is connectable with the blower having a second transmission strength (The fan coils B, the adjustment device A and the temperature sensing units C store instructions for communicating within the network on at least two channels, in particular a main wireless channel and on a backup wireless channel, to be used in case of interference on the main channel; see Novali, paragraph [0036]. Also see paragraph [0038], “The selected main channel and backup channel are the ones having the lowest received power, i.e., the ones that have less interference when the scan is performed. However, channel selection is dynamic, and if communication problems occur during normal operation due to new interference sources, the channels can be changed”), and that step A1 comprises the additional step:
forming the first data connection path by connecting the intermediary blower to the blower and the Mesh Access Point (By means of the forwarding process, a wireless data packet can be sent to the destination indicated therein by passing via intermediate nodes which have reliable communication links. Moreover, if one link fails due to the 
Regarding claim 14, further comprising:
disconnecting the connection between the blower and a blower of the blower system to be removed or deactivated (The communication protocol used takes into account the possibility of a fault or jamming of communication of the node assigned to synchronization, and in this case the task is transferred automatically to another node as a result of a new selection; see Novali, paragraph [0052]); and
refreshing the Mesh network based on the steps A1 and B1 (In practice it has been found that the network architecture according to the invention fully achieves the intended aim, since a self-configuring network has been provided which does not require the presence of a network administrator or of a centralized control in order to work; see Novali, paragraph [0059]).
Regarding claim 15, further comprising:
adding a new blower to the existing blower system (Once the initial configuration has been completed, if nodes are added the network is in fact capable of detecting them autonomously; see Novali, paragraph [0059]); and
refreshing the Mesh network based on the steps A1 and B1 (In practice it has been found that the network architecture according to the invention fully achieves the intended aim, since a self-configuring network has been provided which does not require the presence of a network administrator or of a centralized control in order to work; see Novali, paragraph [0059]).
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humm, US 2017/0048189 A1 (Humm hereinafter), in view of Novali et al., EP 1,826,498 A1 (Novali hereinafter), as applied to the claims above and further in vies of Anderson et al., US 2018/0224143 A1 (Anderson hereinafter).
Here is how the references teach the claims.
Regarding claim 4, Humm and Novali disclose the blower system according to claim 1. Humm and Novali do not explicitly disclose wherein the control and operating unit is designed as a building management system and that a BMS gateway is provided to transmit data between one of the Mesh Access Points and the building management system. In the same field of endeavor (e.g., communication system) Anderson discloses a method for controlling a HVAC systems that comprises wherein the control and operating unit is designed as a building management system and that a BMS gateway is provided to transmit data between one of the Mesh Access Points and the building management system (The HVAC controller 30 is for controlling an HVAC system 78 that is configured to condition a living space within a building (such as the building 10 of FIG. 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Anderson regarding controlling a HVAC systems into the method related to a central computer controlling plurality of fans of Humm and Novali. The motivation to do so is to provide a method for an improved hardware, user experience and functionality of a HVAC controller (see Anderson, abstract and paragraph [0002]).

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humm, US 2017/0048189 A1 (Humm hereinafter), in view of Novali et al., EP 1,826,498 A1 (Novali hereinafter), as applied to the claims above and further in view of Crawford et al., US 2014/0207290 A1 (Crawford hereinafter).
Here is how the references teach the claims.
Regarding claims 9 and 16, Humm and Novali disclose the blower system according to claim 6 and the method according to claim 13. Humm and Novali do not explicitly disclose the following features.
Regarding claim 9, wherein an optical signal generator is provided to display the operating status.
Regarding claim 16, further comprising:
detecting a plurality of possible data connection paths; and
selecting the data connection path having a minimum data transmission time on the basis of the number of required data nodes and the transmission strength.
In the same field of endeavor (i.e., the communication system) Crawford
 discloses a method for communicating with rooftop air handling units and other heating, ventilation, and air conditioning (HVAC) components that comprises the following features.
Regarding claim 9, wherein an optical signal generator is provided to display the operating status (The HVAC component status may be displayed and/or stored on the portable electronic device (step 1558). The stored HVAC component status may also be forwarded to a remote server via a mobile phone module or a transceiver having an Internet connection (step 1560); see Crawford, paragraph [0072]. Also see paragraph [0042], “According to various other exemplary embodiments, wire terminal 514 can be configured differently and/or for compatibility with any analog and/or digital (e.g., optical, digital over coax, etc.) wired communications specification”).
Regarding claim 16, further comprising:
detecting a plurality of possible data connection paths (mesh network 300 may include a number of devices 16a, 16b that are either full function devices or reduced function devices. For example, devices 16a that might be end devices or reduced function devices are shown with one connection (and may only have one possible connection) in mesh network 300; see Crawford, paragraph [0033]); and

It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Crawford regarding communicating with rooftop air handling units and other heating, ventilation, and air conditioning (HVAC) components into the method related to a central computer controlling plurality of fans of Humm and Novali. The motivation to do so is to provide a method for efficiently configuring an HVAC components for communicating with a portable electronic device (see Crawford, paragraph [0002]).

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 10/22/2021